UNITED STATES DISTRlCT COURT
MlDDLE DlSTRlCT OF LOUIS|ANA
WARDELL STEVENS
ClVlL ACT|ON

VERSUS
18-‘1“|4~SDD-RLB

DARREL VANNOY, ET AL.

RUL|NG

The Court has carefully considered the i':’etl`t."on,1 the record, the law applicable to
this action, and the Report and Recommendafion2 of United States Magistrate Judge
Richard L. Bourgeois, Jr. dated March 25, 2019. to Which an objection3 Was filed and also
reviewed

The Court hereby approves the Repon‘ and Recommendation of the Magistrate
Judge and adopts it as the Court’s opinion herein

ACCORD|NGLY, the Petitioner's application for habeas corpus relief is DEN|ED,
With prejudice, as untimely.

|T lS FURTHER ORDERED that, if Petitioner seeks to pursue an appeal in this
case, a certificate of appealability is hereby DEN|ED.

Baton Rouge, Louisiana the¢/’)_W day of ' 2'019.

/cQ/i£M/L-

sHEi_LY D. oick, cHiEF olsTRlcT JuDGE
MiDpLE DlsTRlcT oF LouisiANA

 

 

1 Rec. Doc. 1.
2 Rec. Doc. 10
3 Rec` Doc. 11.

